Citation Nr: 0845069	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-33 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD with an evaluation of 50 percent effective December 27, 
2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Since service connection was established, the veteran's 
symptoms of PTSD are productive of occupational and social 
impairment with deficiencies in most areas such as family 
relations, judgment, thinking and mood.    


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter sent in April 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his service connection claim; what 
information and evidence that VA will seek to provide and 
what information and evidence the veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Notice was 
provided to the veteran prior to the initial adjudication of 
this claim informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. at 491.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a September 2006 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess/Hartman, supra.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, there is no prejudice to 
the claimant to proceed with adjudication of his appeal.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

Further, the Board notes that the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorder at issue.  Consequently, Vazquez-Flores is 
inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran, the 
veteran's service treatment records, VA and private medical 
records have been obtained and associated with the claims 
file.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.

For PTSD, a 50 percent rating is provided for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, D.C. 9411.

The veteran contends that his PTSD symptoms are more severe 
than the assigned 50 percent rating.  He reports symptoms of 
anger, irritation, depression, anxiety, flashbacks, 
nightmares, anti-social behavior, and an exaggerated startle 
response.  He also reports that he is verbally and physically 
abusive towards his family.

In May 2006, the veteran was afforded a VA PTSD examination.  
The veteran reported avoidance of stimuli that reminded him 
of war and that he felt estranged from others.  He reported 
irritability, outbursts, difficulty concentrating, 
hypervigilance, and an exaggerated startled response to 
unexpected noises.  The veteran stated that he was not close 
to friends and that he was verbally and physically abusive 
towards family members.  The veteran reported that he had 
been retired for 20 years.

Mental status examination showed the veteran's mood was 
anxious and his affect was constricted.  His perceptions were 
not impaired but his thought processes were at times 
circumstantial and his thought content was marred by 
persistent re-experiencing of WWII trauma.  He had no 
suicidal ideation or homicidal ideation.  His memory, 
judgment, and ability to think abstractly were intact.  His 
concentration was moderately impaired.  He had mild to 
moderate problems with anger and showed adequate insight into 
his psychiatric disorder.  The diagnosis was PTSD with a GAF 
score of 60.  The examiner noted that overall the veteran's 
PTSD symptoms caused intermittent problems in maintaining 
relationships.

In addition to the PTSD symptoms reported above, 2006 VA 
outpatient records showed the veteran also reported 
nightmares occurring every night, being jumpy and emotional.  
In a March 2006 VA record, cognitive status findings showed 
the veteran had not become so agitated or disoriented that 
his safety was endangered or that he required protection.  
The veteran reported some difficulty with daily living 
activities including managing his own finances.  October 2008 
VA outpatient records showed PTSD related anxiety, sleep 
disturbances, and mild dementia.  The veteran was found to be 
unemployable due to PTSD related anxiety, age, and mild 
dementia.

October and November 2005 Vet Center records, indicated the 
veteran suffered from a depressed mood, anger, and impairment 
of the short term memory.

The Board notes that the veteran was assigned a Global 
Assessment of Functioning (GAF) score of 60.  See May 2006 VA 
examination.  Because the score was based on a complete 
review of the claims file and the examiners provided 
supporting rationale, the Board affords probative weight to 
the GAF score as provided by the examiner above.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators).  

With regard to GAF scores, the Board notes that a GAF rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  

A GAF score ranging from 51 to 60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV), for rating purposes].  

Based on a complete review of the evidence, the Board notes 
that the veteran does not exhibit all of the symptoms 
delineated in the higher disability rating of 70 percent.  
For instance, there is no evidence of obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; or neglect of 
personal appearance and hygiene.  See 38 C.F.R. § 4.130, D.C. 
9411.  However, the veteran has exhibited symptoms described 
for a 70 percent evaluation such as unprovoked irritability 
and inability to establish and maintain effective 
relationships, impaired impulse control, and difficulty in 
adapting to stressful circumstances.  Id.  The veteran and 
his family members reported that he is easily angered without 
provocation and that he often becomes physically and verbally 
abusive towards his wife and children.  Specifically, the 
veteran's wife reported that he calls her names, pushes her 
and grabs her hard enough to cause pain.  See December 2005 
lay statements.  The May 2006 VA examiner made no assessment 
with regard to the veteran's impulse control, but noted mild 
to moderate problems with anger.  VA outpatient records noted 
that the veteran can become intemperate with his wife for no 
reason and has accidently hit her after being startled by a 
loud noise.  As a result, the veteran's spouse reported that 
she is afraid of him and his children find it difficult to be 
around him.  Lay statements submitted by the veteran's 
children describe instances of what appear to be more than 
mild to moderate problems with anger for many years.

Finally, the Board notes that the VA examiner in May 2006 
assessed the veteran as having a GAF score of 60.  Although 
GAF scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, an 
examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  In this case, 
the Board finds the symptomatology shown in VA outpatient 
treatment records, the Vet Center records, and the lay 
statements to be indicative of PTSD that is more than 
moderate in degree and more severe than is generally 
indicated by the one assigned GAF score.  

Given the facts of this case, there is reasonable doubt as to 
whether the veteran's current PTSD warrants a higher initial 
disability rating.  However, since the medical evidence shows 
that the veteran has some symptoms shown in the higher 
disability rating, the Board will resolve all reasonable 
doubt in favor of the veteran.  Thus, the Board finds that 
the veteran's symptoms more closely approximate a 70 percent 
disability rating for PTSD during the entire appeal period.  
See 38 C.F.R. § 3.102, 4.3, 4.7. 

In making this determination, the Board notes that while some 
of the criteria listed for a 70 percent rating are not met, 
it is not the case that all the findings specified for a 70 
percent rating at 38 C.F.R. § 4.130 must be shown in order to 
warrant such a rating.  38 C.F.R. § 4.21.  In resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that the veteran's overall disability picture is sufficiently 
severe to warrant a 70 percent rating.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411. 

The evidence of record does not show that the veteran's 
symptomatology is reflective of the severity and persistence 
to warrant an evaluation in excess of 70 percent under the 
criteria discussed above at anytime during the pendency of 
this appeal.  The veteran does not demonstrate total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§  4.130, D.C. 9411.  Although the cumulative evidence of 
record may be interpreted to suggest symptoms of impaired 
impulse control, the evidence in no way indicates the veteran 
is, at this time, a threat to himself or to others.  See 
March 2006 VA outpatient record.

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran is entitled to staged ratings for his PTSD.  However, 
upon review of all the evidence of record, the Board finds 
that at no time during the pendency of the claim and since 
the effective date of the grant of service connection has the 
veteran's PTSD been more or less disabling than is reflected 
in the evaluation assigned.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating, and no higher, are met.



ORDER

An initial rating of 70 percent, and no higher, for PTSD is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


